
	
		I
		112th CONGRESS
		1st Session
		H. R. 827
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2011
			Mr. Schweikert (for
			 himself, Mr. Pastor of Arizona,
			 Mr. Issa, Mr. Filner, Mr.
			 Flake, Mr. Watt,
			 Mr. Daniel E. Lungren of California,
			 Mr. Gosar,
			 Ms. Berkley, and
			 Mr. Quayle) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend title 49, United States Code, to allow for
		  additional flights beyond the perimeter restriction applicable to Ronald Reagan
		  Washington National Airport, and for other purposes.
	
	
		1.Extending length of flights
			 from Ronald Reagan Washington National AirportSection 41718 of title 49, United States
			 Code, is amended by adding at the end the following:
			
				(g)Use of airport
				slots for beyond perimeter flightsNotwithstanding section 49109 or any other
				provision of law, any air carrier that holds or operates air carrier slots at
				Ronald Reagan Washington National Airport as of January 1, 2011, pursuant to
				subparts K and S of part 93 of title 14, Code of Federal Regulations, which are
				being used as of that date for scheduled service between that airport and a
				large hub airport may use such slots for service between Ronald Reagan
				Washington National Airport and any airport located outside of the perimeter
				restriction described in section 49109, except that an air carrier may not use
				multi-aisle or widebody aircraft to provide the service authorized by this
				subsection.
				.
		
